Case 1:17-cr-00093-KD-N Document 161 Filed 09/16/21 Page 1 of 2                    PageID #: 1389




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                         )
      Plaintiff,                                   )
                                                   )
 v.                                                ) CRIMINAL ACTION 1:17-00093-KD-N-1
                                                   )
 DUSTIN LEE MCLELLAN,                              )
      Defendant.                                   )


                                             ORDER

        This matter is before the Court on Defendant Dustin Lee McLellan (McLellan)'s motion

 for additional jail credit (as supplemented). (Docs. 158, 159). Specifically, McLellan references

 the following time served in state custody for charges for which he was "exonerated" and "not

 convicted:" 10/10/12-2/24/14 in Conecuh County; and 6/15/14-10/3/15 in Mobile County.

        This Court is the sentencing court in this case. However, the Federal Bureau of Prisons

 (“BOP”), not this Court, has exclusive authority to determine whether a defendant should receive

 credit for time spent in custody before her federal sentence commences. Specifically, per 18

 U.S.C. § 3585(b), "[a] defendant shall be given credit toward the service of a term of imprisonment

 for any time he has spent in official detention prior to the date the sentence commences....'" The

 “[a]uthority to calculate credit for time served under section 3585(b) is vested in the Attorney

 General, not the sentencing court.” United States v. Alexander, 609 F.3d 1250, 1259 (11th Cir.

 2010) (citing United States v. Wilson, 503 U.S. 329, 334 (1992)). See also e.g., United States v.

 Anderson, 517 Fed. Appx. 772, 775 (11th Cir. 2013) (“The Attorney General, through the BOP,

 is authorized under § 3585(b) to compute sentence-credit awards after sentencing[]”); United

 States v. Hardy, 672 Fed. Appx. 978 (11th Cir. 2017) (“After a defendant begins serving his
Case 1:17-cr-00093-KD-N Document 161 Filed 09/16/21 Page 2 of 2                      PageID #: 1390




 sentence, the Attorney General, through the Bureau of Prisons, has exclusive authority to

 determine whether the defendant has spent time in official detention and to compute the amount

 of credit to which he is entitled.”) (citation omitted). Therefore, the Court does not have authority

 to calculate and award credit for time served in custody. As such, it is ORDERED that McLellan's

 motion (Docs. 158,159) is DENIED.

        DONE and ORDERED this the 16th day of September 2021.

                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
